Title: From George Washington to Henry Laurens, 3 October 1778
From: Washington, George
To: Laurens, Henry


          
            Sir,
            Head Quarters Fish Kills October 3d 1778
          
          I am honored with your favour of the 27 of September, with the inclosed resolves of Congress; a copy of which has been transmitted to Major General Lincoln, for his information and direction.
          Being separated from my papers, I am uncertain, whether I mentioned in my last, that the enemy in the Jerseys having received a reinforcement and made some forward movements, I had thought it expedient to detach another brigade thither to act in conjunction with the one already there, together with Pulaski’s corps and the militia, and had sent Major General Lord Stirling to take the command of the whole—That I had also ordered Major General Putnam across the River for the immediate security of West Point and moved a division of troops to this place, to be nearer that post. I have since come here myself and propose to remain, ’till the views of the enemy in the Jerseys are decided; though I have had no reason to alter my opinion, that nothing more than a forage is intended. By the last accounts, they had drawn in their out parties, and resumed their first bounds behind Hackinsack River at the Liberty-pole and New-Bridge.
          That part of Baylors regiment, which escaped, came off in the first instance, and were afterwards brought off in so dispersed a manner, that the number has not been ascertained; but, from what I have learned, I should estimate the loss at about fifty men and seventy horses—Major Clough is dead of his wounds—This affair appears to have been attended with every circumstance of cruelty.
          It is a small compensation for this accident, that Col: Butler, three or four days ago, with a party of infantry and horse, comprehending Major Lee’s corps, surprised about an hundred Yagers below Tarrytown; killed ten on the spot and took a Lieutenant and eighteen men prisoners—The roughness of the country facilitated the flight of the rest and prevented the success being more complete.
          The proceedings in the case of General St Clair accompany this letter. I have the honor to be With the utmost respect & esteem Sir Your most Obedt servant
          
            Go: Washington
          
          
          p.s. I have received advice of the arrival of a Packet from England.
          
        